Order entered July 23, 2013




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-13-00864-CV

                   IN THE INTEREST OF S.H.V. AND P.J.V.C. CHILDREN

                        On Appeal from the 301st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DF-13-00307

                                            ORDER
          We GRANT appellant’s July 19, 2013 motion for an extension of time to file a notice of

appeal.     The notice of appeal filed by appellant on May 30, 2013 is deemed timely for

jurisdictional purposes.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE